EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nick Chremos on 30 April 2021.

The application has been amended as follows: 

1.-62.	(Cancelled).
63.	(Previously Presented) A postage printer comprising:	an integrated printer and scale connected locally to a personal computer, wherein the integrated printer and scale includes:		the scale configured to weigh items to be mailed;		a label print stock area configured to house one or more rolls of label print stock;		a print head configured to print postage indicia corresponding to the items to be mailed on label print stock of a roll of the one or more rolls of label print stock;		a communication interface to locally communicatively couple the postage printer to  the personal computer;		a plurality of input buttons configured to accept input of preference information from a user, the preference information comprising parameters associated with a configuration of a postage indicium corresponding to a mail item of the mail items to be mailed;		a processor configured to calculate a postage value for the postage 
64.	(Currently Amended) The postage printer of claim 63, wherein the display is configured to display a plurality of calculated postage values for the postage indicium, and wherein the user selects the accepted postage value of the postage indicium using one or more input buttons of the plurality of input buttons.
65.	(Previously Presented) The postage printer of claim 63, wherein the preference information includes mail class information for the mail item, and wherein the processor is configured to calculate the postage value for the mail item using the weight information and the mail class information.
66.	(Previously Presented) The postage printer of claim 63, wherein the postage indicium comprises a user selected image.

68.	(Previously Presented) The postage printer of claim 63, further comprising:	a credit card reader configured to facilitate payment for the postage indicium.
69.	(Previously Presented) The postage printer of claim 68, wherein the payment for the postage indicium comprises a purchase of postage credit, at least a portion of which is debited to provide payment of the postage value calculated for the postage indicium.
70.	(Previously Presented) The postage printer of claim 63, further comprising a control input for zeroing the scale.
71.	(Previously Presented) The postage printer of claim 63, wherein the communication interface is configured to communicatively couple the postage printer to the personal computer via a wireless communication link between the postage printer and the personal computer.
72.	(Currently Amended) A postage printer comprising:	an integrated printer and scale connected locally to a personal computer, wherein the integrated printer and scale includes:		 the scale configured to weigh items to be mailed;		a label print stock area configured to house one or more rolls of label print stock;		a print head configured to print postage indicia corresponding to the items to be mailed on label print stock of a roll of the one or more rolls of label print stock;		a plurality of input buttons configured to accept input of preference information from a user, the preference information comprising parameters associated with a configuration of a postage indicium corresponding to a mail item of the mail items dedicated print button configured to initiate transmission of the configuration of the postage indicium to a web server via the communication link and the personal computer, the configuration of the postage indicium comprising the postage value calculated for the postage indicium and the preference information, and		wherein the print head is configured to print the postage indicium for the mail item based on information received from the web server via the communication interface and the personal computer in response to the transmission of the configuration of the postage indicium to the web server.
73.	(Cancelled). 
74.	(Currently Amended) The postage printer of  claim 72, wherein the processor is configured to calculate a plurality of postage values for the postage indicium, each postage value of the plurality of postage values is calculated based on a different mail class information, wherein the display is configured to display the plurality of postage values, and wherein the user selects a particular postage value of the plurality of postage values using one or more buttons of the plurality of buttons.
75.	(Previously Presented) The postage printer of claim 72, wherein the information received from the web server in response to the transmission of the 
76.	(Previously Presented) The postage printer of claim 72, wherein the label print stock comprises shipping label print stock.
77.	(Previously Presented) The postage printer of claim 72, wherein the preference information includes a parameter that indicates item type information for the mail item, and wherein the processor is configured to calculate the postage value for the mail item based on the item type information.
78.	(Previously Presented) The postage printer of claim 72, further comprising:	a credit card reader configured to facilitate payment for the postage indicium.
79.	(Previously Presented) The postage printer of claim 78, wherein the payment for the postage indicia comprises purchase of postage credit, and wherein at least a portion of the postage credit is debited to provide payment of the postage value calculated for the postage indicium.
80.	(Previously Presented) The postage printer of claim 72, further comprising a control input for zeroing the scale.
81.	(Currently Amended) A postage printer comprising:	an integrated printer and scale connected locally to a personal computer, wherein the integrated printer and scale includes:		the scale configured to weigh items to be mailed;		a label print stock area configured to house one or more rolls of label print stock;		a print head configured to print postage indicia corresponding to the items to be mailed on label print stock of a roll of the one or more rolls of label print stock;		a plurality of input buttons configured to accept input of preference information from a user, the preference information comprising parameters associated with a configuration of a postage indicium corresponding to a mail item of the mail items to be mailed, wherein the preference information includes a parameter that indicates mail class information for the mail item;		a processor configured to calculate a postage value for the postage indicium based on at least weight information associated with the mail item and the mail class information;		a display configured to display information regarding the postage indicium to the user, the information regarding the postage indicium including at least the postage value calculated based on the weight information and the mail class information;		a communication interface to communicatively couple the postage printer to  the personal computer via a communication link, wherein the communication link comprises a wireless communication link between the postage printer and the personal computer, and wherein the plurality of input buttons includes a button configured to initiate transmission of the configuration of the postage indicium to a web server via the communication link and the personal computer, the configuration of the postage indicium comprising the postage value calculated for the postage indicium and the preference information, and		wherein the print head is configured to print the postage indicium for the mail item based on information received from the web server via the communication interface and the personal computer in response to the transmission of the configuration of the postage indicium to the web server.
82.	(Previously Presented) The postage printer of claim 63, further comprising a memory configured to store rate table information received, wherein the processor is configured to calculate the postage value for the postage indicium based on the weight information, the preference information, and the rate table information.
83.	(Previously Presented) The postage printer of claim 63, wherein the preference information input via the plurality of input buttons comprises information that 
84.	(Previously Presented) The postage printer of claim 63, wherein the communication interface comprises a universal serial bus (USB) interface configured to communicatively couple the postage printer to the personal computer via USB communication link.
85. 	(Previously Presented) The postage printer of claim 84, further comprising a memory configured to store rate table information received, wherein the processor is configured to calculate the postage value for the postage indicium based on the weight information, the preference information, and the rate table information.
86.	(Previously Presented) The postage printer of claim 72, further comprising a memory configured to store rate table information, wherein the processor is configured to calculate the postage value for the postage indicium based on the weight information, the preference information, and the rate table information.
87.	(Previously Presented) The postage printer of claim 72, wherein the preference information input via the plurality of input buttons comprises information that indicates a desired mail class for the mail item, a type of the mail item, a quantity of mail items to be mailed, and service information.
88.	(Previously Presented) The postage printer of claim 72, wherein the communication interface comprises a universal serial bus (USB) interface configured to communicatively couple the postage printer to the personal computer via USB communication link.
89.	(Previously Presented) The postage printer of claim 88, further comprising a memory configured to store rate table information received, wherein the processor is configured to calculate the postage value for the postage indicium based on the weight information, the preference information, and the rate table information.


/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a Notice of Allowance in response to the decision by the Patent Trial and Appeals Board on 25 March 2021.
Claims 72, 75-80, and 86-89 were previously rejected under 35 USC 103 and the PTAB upheld these rejections in their decision.
Claims 63-71, 73, 74, and 81-85 were previously rejected under 35 USC 103 and the PTAB reversed these rejections in their decision
In an Examiner’s Amendment made herein, the Examiner will be amending claims 64, 74, and 81.  The Examiner will be adding claim 90.  The Examiner will be cancelling claim 73. 
Claims 63-72 and 74-90 are currently pending and have been examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is
Groff et al. (US 2003/0217018 A1) (hereinafter Groff), Ogg et al. (US 2005/0278266 Al) (hereinafter Ogg), (US 2003/0167241 Al) (hereinafter Gilham), Dlugos (US 6098057) (hereinafter Dlugos), Neopost unveils latest self-service postage kiosk and the high-powered IJ105 digital mailing machine at NPF show. (2002, Apr 19). Business Wire Retrieved from https://dialog.proquest.com/professional/docview/1072384873?accountid=131444 (hereinafter Business Wire), and Breen, C. (2000). Simply postage. Macworld, 17(5), 54. Retrieved from https://dialog.proquest.com/professional/docview/1094000114?accountid=131444 (hereinafter Breen).
Groff discloses a kiosk station with a scale and printer configured to print postage, wherein the station communicates with a controller to transmit and receive print information.  In addition, Groff has disclosed the use of an interface to receive mailing information, and wherein the kiosk prints shipping labels based on the received information from the interface and from a server.
Ogg discloses a shipping label printer that prints shipping labels, and wherein the printer uses a roll stock to store labels.
Gilham discloses an integrated printer that uses weight and inputted information in order to generate postal indicia, wherein the printer calculates the postage based on the weight and inputs, and wherein the indicia is sent from the printer to a computer then server.
Dlugos discloses an integrated printer and scale apparatus, which comprises a processor and communication pathways, and wherein the scale weighs items being shipping and prints postage for the items.
Business Wire discloses a self-service postage kiosk, which comes equipped with a scale, touch screen, and printer.
Breen discloses an electronic postage system, wherein the system includes an attached scale to measure item weights, and wherein the system calculates a 
As per claims 63, 72, 81, and 90, the closest prior art of record, taken individually and in combination, does not explicitly or inherently teach a dedicated print button that is configured to accept the value of the postage indicium displayed, initiate transmission of the accept postage value and the preference information to a web server via the communication interface and the personal computer, and print the postage indicium based on information received from the web server in response to the transmission of the accepted postage value and the preference information to the web server.  Additionally, the prior art does not explicitly or inherently teach that the communication networks that are used to transmit communications between ordering stations, a central computer, and shippers’ systems, are wireless networks.  See the PTAB decision mailed 25 March 2021.  Therefore claims 63, 72, 81, and 90 are allowable in view the PTAB decision.  The dependent claims 64-71, 74-80, and 82-89 depend upon claims 63 and 72 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
10 May 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628